DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     KYRA JEMUEL MOBLEY o/b/o JULIANNA MOBLEY-BOYD,
                       Appellant,

                                    v.

                    LEONARD LAMAR BOYD, JR.,
                            Appellee.

                              No. 4D21-3031

                          [February 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Greenhawt, Senior Judge; L.T. Case Nos.
DVCE21-006689 and DVCE21-006690.

  Kyra Jemuel Mobley, Plantation, pro se.

  Leonard Lamar Boyd, Jr., Oakland Park, pro se.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

GROSS, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.